Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
In response to the preliminary amendment filed 6/3/2022, claims 1, 4, 5, 8, 10, 11, 16, 17, and 19 have been amended, claim 7, 9, 12-15 and 18 are cancelled. Claims 1-6, 8, 10, 11, 16, 17 and 19 are pending and under examination.
Response to Arguments
Applicant's arguments filed 3/24/2022 have been fully considered but they are not persuasive. to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
In response to the argument that the prior art fails to teach or suggest the amended limitation “a base defines a continuous reproduction of a portion of a jaw and includes a plurality of receiving portions,” 1 Examiner respectfully disagrees. First, as explained in the infra 103 analysis, Doret teaches the base, 36, defines a portion of a jaw, ex. gums, and includes a plurality of receiving portions, ex. sections 1, 2, and 3 shows receiving portions for the roots 20, 21 and 22. FIG. 1 of Doret illustrates that the sections 1, 2 and 3 forms continuous reproduction of the gum when fit into one. Therefore, the Doret’s gum reads on the claimed limitation. 
Furthermore, Examiner respectfully submits that the Applicant’s argument is not commensurate with the scope of claim. In particular, Applicant argues that Doret “does not teach or suggest ‘continuous reproduction of a portion of a jaw that includes a plurality of [tooth] receiving portions,’ as set forth in the amended claims.”2 However, claim 1 recites neither “that” nor “tooth”. Instead, claim 1 recites “a base defines a continuous reproduction of a portion of a jaw and includes a plurality of receiving portions,” and Doret teaches “a base defines a continuous reproduction of a portion of a jaw,” and the base “includes a plurality of receiving portions.” See infra 103 analysis. Therefore, Applicant’s argument that “continuous reproduction [] of the receiving portions” is not commensurate with the scope of claim. Also, Applicant’s argument appears to assume that the claimed limitation “receiving portions” is to receive “tooth” instead of “root” but under the broadest reasonable interpretation, Examiner interprets the receiving portion can receive any part of object including root and/or tooth. Then, it is respectfully submits that Doret teaches the receiving portion for root, and Lee teaches the receiving portion for teeth as claimed. See infra 103 analysis; see also infra 112(b) rejection. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Examiner respectfully submits that Doret teaches the claimed “sectioned teeth”. See infra 103 analysis for further detail.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, 8, 10, 11, 16, 17 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the phrase "a base that defines a continuous reproduction of a portion of a jaw and includes a plurality of receiving portions, one of the receiving portions being configured to receive and releasably retain each root of the sectioned artificial tooth" in lines 5-8.  The limitation “each root” renders the claim indefinite because it is unclear whether “one of the receiving portions” receives and retains one of the plurality of roots or all of the plurality of roots. For similar reasons, independent claims 17, 19, and dependent claims thereof are rejected as well. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6, 8, 10, 11, 16, 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doret (U.S. Patent 2,256,667) in view of Lee (U.S. Patent Application Publication 2017/0004736), hereinafter Lee. 
Regarding claim 1, Doret discloses an animal dentistry apparatus (Abstract) comprising:
a sectioned artificial tooth (1, 2, 3; col. 2, ll. 9-10: “The tooth model is divided into three sections indicated by the numerals 1, 2 and 3.”) that includes a crown portion and a furcate root portion, the furcate root portion comprising a plurality of roots (FIG. 1); and 
a base that defines a continuous reproduction of a portion of a jaw and includes a plurality of receiving portions (the base, 36, defines a portion of a jaw, ex. gums, and includes a plurality of receiving portions, ex. sections 1, 2, and 3 shows receiving portions for the roots 20, 21 and 22; FIG. 1 illustrates that the sections 1, 2 and 3 forms continuous reproduction of the gum when fit into one), one of the receiving portions being configured to receive and retain each root of the sectioned artificial tooth (35 and 36; col. 2, ll. 37-39: “The jaw bone is indicated by the numeral 35 and the gums by 36.”); 
wherein the sectioned artificial tooth is sectioned into a plurality of sections, each of the plurality of sections comprising one or more but not all of said roots of the furcate root portion and part of the crown portion, the plurality of sections being contiguous when the sectioned artificial tooth is received in the one of the receiving portions (col. 2, ll. 10-13: “Section I constitutes a half-sized part, while sections 2 and 3 being quarter parts, considering the model as a whole as the unit sum of all of the parts 1, 2, 3.”).
Doret does not explicitly teach that the root is retained releasably. 
Lee teaches the flexible dental model for training (Abstract) comprising the root is retained releasably (FIG 4A and 4B; ¶¶0044-0045: “IGS. 4A and 4B illustrate one embodiment of an artificial jaw 400 having a base portion 402 and teeth 404 where one or more of the teeth 404 can be removable from their retaining cavities simulating alveolar cavities in the jaw bone.  Thus, in FIG. 4B, a tooth 404A is shown removed from its cavity 405 in the base portion 402.  In some embodiments, the artificial jaw 400 can be configured such that a segment of the base portion 402 carrying the tooth 404A can be removed from the base portion 402.  The base portion 402 can include one or more of such removable segments, each segment including a portion of the base portion 402 and one or more of the teeth 404. One or more of the teeth 404 can be removably retained within the base portion 402 using a number of suitable techniques.  For example, the teeth 404 can be held within their cavities using pins, screws, magnets, detents, threads or any other retaining features.  Furthermore, one or more teeth can be fittedly inserted into respective cavities in the base portion 402 without using any specific retaining features.”) and also teaches continuous reproduction of a portion of a jaw (base portion 102).
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Doret by adding the releasable tooth features as taught in Lee in order to “simulat[e] alveolar cavities in the jaw bone,” and to “demonstrate tipping of teeth into an extraction site and a corresponding arch deformation” (¶¶0044 and 46 of Lee).

Regarding claim 2, Doret further discloses that each of the plurality of sections consists of one root of the furcate root portion (2 and 3 in FIGs 3 and 4;).

Regarding claim 3, Doret further discloses that at least one of the plurality of sections consists of two roots of the furcate root portion (1 in FIG 1; col. 2, ll. 10-11: “Section I constitutes a half-sized part”).

Regarding claim 4, Doret further discloses that each root of the sectioned artificial tooth has a protrusion or an indentation and the one of the receiving portions has a corresponding indentation or protrusion respectively, to assist in retaining the furcate root portion of the sectioned artificial tooth in the one of the receiving portions (FIGs. 2 and 3 illustrate the protrusion and indentation formed in 35 and 36).

Regarding claim 6, Doret further discloses that the sectioned artificial tooth is a substantial reproduction of a natural animal tooth (col. 2, l. 27 teaches “molar tooth 19”; by definition, the molar tooth is “a grinding tooth at the back of a mammal's mouth.”; Oxford English Dictionary, available at < https://www.oed.com/view/Entry/120822?rskey=IPaBNR&result=1&isAdvanced=false#eid>). 

Regarding claim 8, Doret further discloses that the sectioned artificial tooth is sectioned in a manner representing the sectioning that facilitates removal of a corresponding natural tooth (1, 2, 3; col. 2, ll. 9-10: “The tooth model is divided into three sections indicated by the numerals 1, 2 and 3.”).

Regarding claim 10, Doret further discloses at least one non-sectioned non-furcate artificial tooth, the non-sectioned non-furcate artificial tooth comprising a crown portion and a root portion consisting of one root, wherein another one of the receiving portions is configured to receive and releasably retain the root of the at least one non-sectioned non-furcate artificial tooth (incisor tooth in col. 2, ll. 26; see also FIG. 5).

Regarding claim 11, Doret further discloses at least one non-sectioned furcate artificial tooth, the non-sectioned furcate artificial tooth comprising a crown portion and a furcate root portion, the furcate root portion comprising a plurality of roots, another one of the receiving portions is configured to receive and releasably retain each root of the at least one non-sectioned furcate artificial tooth (bicuspid tooth in col. 2, ll. 26; see also FIG. 5). 

Regarding claim 16, Doret further discloses that the jaw corresponds to a cat jaw or a dog jaw (Specification characterizes the dogs and cats’ teeth in the context of “multi-rooted molars”; Spec. 5; Doret teaches the multi-rooted moalrs, ex. bicuspid tooth in col. 2, ll. 26; see also FIG. 5).

Regarding claim 17, Doret teaches the animal dentistry kit as described in claims 1 and 6. Please see the supra corresponding rejection. 

Regarding claim 19, Doret teaches the method of extracting an animal tooth from a living animal as described in claim 1. Please see the supra corresponding rejection. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Doret in view of Lee as applied in claim 1, and further in view of Cope (U.S. Patent Application Publication 2007/0166665), hereinafter Cope. 
Regarding claim 5, Doret further discloses that at least a portion of the base allow observation of the furcate root portion of the sectioned artificial tooth when it is received in the one of the receiving portions (FIGs 2 and 3 illustrate the portion allowing observation from outside;), and the base can be formed with “Any of the well known friable and plastic materials, such as plaster of Paris, clays, cellulose compounds and the like or derivatives of them” (col. 3, ll. 1-5) but does not explicitly disclose that the base is transparent or translucent.
Cope discloses an apparatus for teaching, demonstration or simulation of orthodontic temporary anchorage device placement (Abstract) comprising the base is transparent or translucent (¶0021: “The bottom inner medullary bone portion 35 of the jaw member 30 of the dental model 1 is made of transparent materials such as, but not limited to, urethane, to enable one to see through the bottom inner portion 35 of the dental model 1 to observe the tooth root 10B, adjacent tissue components, surgical procedures, or any surgically implanted devices or materials.”). 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date to modify the invention in Doret by adding the transparency features as taught in Cope in order to “permits a person to be able to see through the tissue as dental or surgical procedures are performed as well as post-operation placement of devices.” (¶0021 of Cope).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J HONG whose telephone number is (571)272-0993.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


THOMAS J. HONG
Primary Examiner
Art Unit 3715



/THOMAS J HONG/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Applicant Response filed 3/24/2022, pp. 7-8.
        2 Applicant Response filed 3/24/2022, p. 8.